Citation Nr: 9913926	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-46 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1987 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Medical evidence demonstrates that the veteran's chronic 
headache disorder began during active service.  


CONCLUSION OF LAW

A chronic headache disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131. (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reflect that the veteran was seen 
on June 3, 1989 
following a fall down a stairwell, during which he sustained 
multiple abrasions to the back and shoulders, and lacerations 
to the upper left cheek on the face.  There was no nausea, 
vomiting of dizziness.  The veteran also complained of a 
headache. 

An August 1992 VA treatment report shows that the veteran was 
seen with complaints of headaches.  It was noted that the 
veteran had been experiencing one headache per day for one 
year.  These disappeared with Tylenol.  No pertinent 
diagnosis was reported.  In February 1995, the veteran 
complained of headaches.  The nursing diagnosis was health-
seeking behavior.  In March 1995, muscle contraction 
headaches were diagnosed and the veteran was prescribed 
Motrin.  A March 1995 X-ray of the skull showed a slight 
hooking of the occipital protuberance, otherwise normal 
skull.  In May 1995 chronic daily occipital headaches were 
diagnosed.  A July 1995 computed tomography of the head 
showed sphenoid sinusitis, otherwise negative.  A magnetic 
resonance image of the brain was performed in August 1995.  
The impression was no intracranial abnormalities.  VA 
outpatient treatment records dated in November 1995 and July 
1996 show diagnoses of post-traumatic chronic headaches.  

During a July 1996 VA neurological examination the veteran 
reported headaches since the fall down the stairs during 
active service.  The pertinent diagnosis was cephalalgia, 
predominantly muscle tension in nature.  

During the veteran's June 1996 personal hearing he testified 
that in June 1989 he fell down a stairwell and hit his head.  
He testified that at that time, and since the accident he has 
had headaches.  The veteran reported that his headaches 
interfered with his work.  

The entire claims folder was referred for review and opinion 
from the Chief Medical Director of the Veterans Health 
Administration (VHA Opinion), in November 1998.  In a 
response received in January 1999, the physician reported 
that the veteran's current headache disorder was related to 
the inservice fall and probably caused from the fall.  He 
further opined that the veteran's current headache disorder 
was secondary to the inservice fall down the stairwell.  

Analysis

Initially, the Board has found that the veteran has presented 
a well-grounded claim for service connection for chronic 
headaches, that is, a claim which is plausible.  38 U.S.C.A. 
§ 5107(a).  VA therefore has a duty to assist the veteran in 
the development of her claim. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  In this regard, 
the Board notes that the veteran's service medical records 
have been obtained and the post service medical records have 
been obtained and associated with his claims folder.  
Additionally, a VHA Opinion was obtained and associated with 
the claims.  The Board concludes that adequate evidence has 
been obtained to address the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the three 
elements of a well grounded claim for service connection are: 
1) evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Generally speaking, in decisions on claims for veteran's 
benefits, the veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b) (West 1991), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails.  Gilbert, 1 Vet. App. at 56.  Further, 
where the "fair preponderance of the evidence" is in favor 
or against the claim, the benefit of the doubt rule has no 
application.  Id.

The undisputed evidence shows that the veteran sustained a 
fall down a stairwell during active service, followed by 
complaints of headaches.  

In the instant case, the veteran has a current diagnosis of 
chronic headaches, and there is a VHA Opinion, linking the 
current disability to service.  That opinion is competent in 
that it was rendered after reviewing the entire claims 
folder.  Where each of the elements of a well-grounded claim 
is indisputably demonstrated, the claim will be allowed.  
Rose v. West, 11 Vet. App. 169 (1998). 

The VHA opinion links the veteran's current headache disorder 
to service.  There is no competent evidence against that 
opinion.  Accordingly service connection for a chronic 
headache disorder is granted.


ORDER

Service connection for a chronic headache disorder is 
granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




